UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6959


ROMAINE FRANCIS,

                      Plaintiff – Appellant,

          v.

C. T. WOODY, Sheriff, in his capacity as Sheriff for the
City of Richmond; SHERIFF'S DEPARTMENT FOR THE CITY OF
RICHMOND; ANDERSON, Medical Worker; ROBERTSON, Captain of
the City of Richmond Sheriff's Department,

                      Defendants – Appellees,

          and

STANLEY NELSON FURMAN, Doctor,

                      Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:09-cv-00235-REP)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romaine Francis, Appellant Pro Se. Robert A. Dybing, William
Daniel Prince, THOMPSON MCMULLAN, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Romaine   Francis     appeals     the   district    court’s     order

granting summary judgment for the Appellees on his various 42

U.S.C. § 1983 (2006) claims.             We have reviewed the record and

find   no   reversible    error.        Accordingly,    we     affirm   for   the

reasons stated by the district court.                 Francis v. Woody, No.

3:09-cv-00235-REP (E.D. Va. July 11, 2011).                  We dispense with

oral   argument   because       the    facts   and   legal     contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                         3